Motion by the executor of the defendant-appellant, Sally Jennings Huntting, who died on June 24, 1960 (11 days before this court, on July 5, 1960, made its decisions and orders reversing the interlocutory judgments and granting a new trial), for the following relief: (a) that said executor be substituted as the defendant-appellant on these appeals in place of said decedent; and (b) that said decisions and orders of this court be entered nuna pro tune as of a date subsequent to May 26, 1960 (when the appeals were submitted to this court) but prior to June 24, 1960 (the date of decedent’s death). Motion referred to the court which rendered the decisions. Nolan, P. J., Beldoek, Kleinfeld, Pette and Brennan, JJ., concur. Motion by the executor of the defendant-appellant, Sally Jennings Huntting, who died on June 24, 1960, that he be substituted as defendant-appellant on both appeals in place of said decedent and that the decisions and orders of this court made July 5, 1960, be entered nune pro tune, denied, without prejudice to an application for appropriate relief at the Special Term. Nolan, P. J., Ughetta, Pette and Brennan, JJ., concur.